                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 19-cv-00154-CMA-KLM

HUNTER ADAM MELNICK,

      Plaintiff,

v.

RICK RAEMISCH,
KAYLA JOHNSTON
DEAN GONZALES,
SUSAN WHITE,
CHAMOIS FANELLIS-ARMENTROUT,
JOE WHITE,
JOE THISTLEWOOD,
NICOLE JIMENEZ,
OMER GARCIA,
BRANDON MATHEWS,
AHO WATERS COLORADO STATE BOARD OF PAROLE,
SHEILA,
BRYCE GILMORE,
TAMMIS JAHN,
RSA INC.,
AUARORA MENTAL HEALTH CENTRE, and
STATE OF COLORADO,

      Defendants.


                                        ORDER


      This matter is before the Court on Plaintiff’s Objection (Doc. # 104) to Judge

Mix’s Order (Doc. # 101) granting Defendants’ Motion to Quash Service (Doc. # 66). For

the following reasons, the Objection is overruled and the Order is affirmed.



                                            1
       In August 2020, Plaintiff attempted to serve three of the defendants – Aurora

Comprehensive Community Mental Health Center, Inc. (AuMCH), Bryce Gilmour, and

“Sheila” (whose last name does not appear in the Complaint) – by leaving a copy of the

Summons and Complaint with a front-desk employee at one of AuMHC’s locations.

(Docs. ## 48-50). These Defendants moved to quash the Summons. (Doc. # 66).

Defendants argued that, because Gilmour and Sheila had not been personally served

and AuMHC had not received service through its registered agent, service was

improper under F.R.C.P. 4(e). This Court referred the Motion to Magistrate Judge Mix,

who agreed with Defendants and quashed the Summons. (Doc. # 101).

       Plaintiff now challenges Judge Mix’s ruling. He argues that he was arrested

shortly after the Motion was filed, and that, as a result of his arrest, he “had no

opportunity to respond” to the Motion. (Doc. # 104). Therefore, he argues, Judge Mix

should not have granted the Motion. The Court disagrees.

       Under Rule 72(a) of the Federal Rules of Civil Procedure, a district court may

reverse a magistrate judge’s decision on a non-dispositive matter only if the decision is

found to be “clearly erroneous or contrary to law.” F.R.C.P. 72(a); see also 28 U.S.C. §

636(b)(1)(A). Plaintiff does not identify any legal errors in Judge Mix’s ruling, and he

offers no evidence to suggest that service was proper. The Court has reviewed Judge

Mix’s ruling and finds that it is neither clearly erroneous nor contrary to law. Therefore,




                                              2
the Court OVERRULES Plaintiff’s Objection (Doc. # 104) and AFFIRMS Judge Mix’s

Order Granting the Motion to Quash (Doc. # 101).

      DATED: June 21, 2021


                                             BY THE COURT:


                                             _____________________________
                                             CHRISTINE M. ARGUELLO
                                             United States District Judge




                                         3
